FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-30289
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-03-02104-WFN
WILLIAM GEORGE YOUNG,
                                              OPINION
             Defendant-Appellant.
                                      
      Appeal from the United States District Court
         for the Eastern District of Washington
     Wm. Fremming Nielsen, Senior Judge, Presiding

                  Argued and Submitted
            June 10, 2005—Seattle, Washington

                   Filed August 19, 2005

 Before: David R. Thompson, M. Margaret McKeown, and
            Ronald M. Gould, Circuit Judges.

                 Opinion by Judge Gould




                           10967
                 UNITED STATES v. YOUNG            10969


                      COUNSEL

Edwin F. Alden, Kennewick, Washington, for the defendant-
appellant.
10970               UNITED STATES v. YOUNG
James A. McDevitt, United States Attorney for the Eastern
District of Washington, James P. Hagarty, Assistant United
States Attorney for the Eastern District of Washington, Yak-
ima, Washington, for plaintiff-appellee United States of
America.


                          OPINION

GOULD, Circuit Judge:

   William Young appeals his jury conviction and sentence
for possession of a firearm by a prohibited person in violation
of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28
U.S.C. § 1291, and we affirm.

   [1] 1. Under de novo review, see United States v. John-
son, 357 F.3d 980, 983 (9th Cir. 2004), we conclude that the
district court did not err in denying the appellant’s motion for
acquittal pursuant to Federal Rule of Criminal Procedure 29.
Constructive possession requires “a sufficient connection
between the defendant and the contraband to support the
inference that the defendant exercised a dominion and control
over” that contraband. United States v. Disla, 805 F.2d 1340,
1350 (9th Cir. 1986). If the defendant has exclusive control
over the premises where firearms are found, then knowledge
and control of the firearms may be inferred. United States v.
Rodriguez, 761 F.2d 1339, 1341 (9th Cir. 1985). However,
where “a residence is jointly occupied, the mere fact that con-
traband is discovered at the residence will not, without more,
provide evidence sufficient to support a conviction based on
constructive possession against any of the occupants.” United
States v. Reese, 775 F.2d 1066, 1073 (9th Cir. 1985); see also
Delgado v. United States, 327 F.2d 641, 641-42 (9th Cir.
1964).

   [2] It is undisputed that both Young and his girlfriend lived
at the residence in the months leading up to the search. How-
                    UNITED STATES v. YOUNG                10971
ever, both testified that they moved out separately before the
date of the search. The searching officers found evidence that
the residence was still occupied, such as fresh food and milk,
and also discovered evidence indicating that the defendant
lived there, such as letters addressed to him and other per-
sonal belongings. A rational jury could have chosen to believe
the testimony of the defendant’s girlfriend, claiming that she
moved out of the residence before the search, while disbeliev-
ing the defendant’s testimony that he had vacated the resi-
dence. In that case, our precedent assessing constructive
possession in the context of joint occupancy would be inappo-
site, and a rational finder of fact could have concluded beyond
a reasonable doubt from the government’s evidence that
Young’s sole occupation preceding the search was sufficient
to establish his constructive possession of the firearms
therein, without additional evidence connecting him to the
firearms. Jackson v. Virginia, 443 U.S. 307, 319 (1979);
Rodriguez, 761 F.2d at 1341. 2.

   [3] 2. Under de novo review, United States v. Meek, 366
F.3d 705, 711 (9th Cir. 2004), we also conclude that the dis-
trict court did not err in denying Young’s motion to suppress
the evidence found at the apartment. The search warrant was
not overbroad or lacking particularity of the items to be
seized. The warrant’s language limited the officers’ search to
specific items—marijuana and drug paraphernalia—and
therefore “adequately confine[d] the discretion of the agents
executing the warrant.” United States v. Whitten, 706 F.2d
1000, 1014 (9th Cir. 1983).

   [4] 3. Under de novo review, United States v. Cortez-
Arias, 403 F.3d 1111, 1114 n.7 (9th Cir. 2005), we further
conclude that the district court did not err in determining that
Young’s prior conviction for assault was a “crime of vio-
lence” under the United States Sentencing Guidelines. Third
degree assault under Washington law does not categorically
qualify as a crime of violence under U.S.S.G. § 4B1.2. See
United States v. Sandoval, 390 F.3d 1077, 1081 (9th Cir.
10972               UNITED STATES v. YOUNG
2004). However, under the modified categorical approach we
can examine the Amended Information and Guilty Plea,
which “exclude the possibility” that Young’s conviction for
third-degree assault was for conduct that “did not involve sub-
stantial physical force and did not seriously risk physical inju-
ry.” Id. at 1081. The Amended Information provides:

    In that you, on or about December 16, 1998, in the
    State of Washington, with criminal negligence did
    cause bodily harm to Jose Alcala, a human being, by
    means of a weapon or other instrument or thing
    likely to produce bodily harm.

Young’s handwritten statement on the plea of guilty states:
“December 16, 1998, [I] caused bodily harm to another by
failing to be aware of the risk my behavior presented to the
other person.” Thus it is clear from Young’s signed guilty
plea and the Amended Information that Young caused bodily
injury to another with a weapon, which suffices as “conduct
that presents a serious potential risk of physical injury to
another.” U.S.S.G. § 4B1.2(a)(2).

   [5] 4. Lastly, under de novo review, United States v. Niel-
sen, 371 F.3d 574, 582 (9th Cir. 2004), we conclude that the
district court did not miscalculate Young’s criminal history
score by determining that his prior conviction for Driving
Without a License in the Third Degree counted as one crimi-
nal history point pursuant to U.S.S.G. § 4A1.2(c). That
Young’s thirty-day sentence was suspended is irrelevant
because the definition of “prior sentence” in the Guidelines
includes suspended sentences that receive one criminal his-
tory point for each conviction. U.S.S.G. §§ 4A1.1(c),
4A1.2(a)(3); United States v. Williams, 291 F.3d 1180, 1194-
95 (9th Cir. 2002) (explaining that suspended sentences count
for criminal history purposes pursuant to § 4A1.2(a)(3)).

  AFFIRMED.